327 Mich. 108 (1950)
41 N.W.2d 491
REED
v.
SECRETARY OF STATE.
Docket No. 86, Calendar No. 44,515.
Supreme Court of Michigan.
Decided February 28, 1950.
L.J. Archambeau, for plaintiff.
Stephen J. Roth, Attorney General, Edmund E. Shepherd, Solicitor General, and Daniel J. O'Hara, Assistant Attorney General, for Secretary of State.
DETHMERS, J.
This is an appeal from denial in the circuit court of plaintiff's petition for an order setting aside the secretary of State's suspension of his operator's license under the financial responsibility act[*] for failure to satisfy a judgment against him for damages resulting from his ownership and negligent operation of a motor vehicle.
Plaintiff relies on section 20 of the so-called operators' and chauffeurs' licenses act, being PA 1931, No 91, as amended (CL 1948, § 256.220 [Stat Ann 1947 Cum Supp § 9.1520]). Section 18 of this act provides for mandatory suspensions of licenses by the secretary of State in cases of convictions of the *111 licensees of certain crimes and section 19 provides for permissible suspensions or revocations by him in cases in which the commissioner of public safety deems the licensees to be unsafe drivers. There follows section 20, which reads in part:
"Any person denied a license to operate a motor vehicle or whose license for such purpose has been revoked or suspended by the secretary of State under the provisions of this act or any other law of this State shall have a right to file a petition for a hearing in the matter in a circuit court."
Do the quoted provisions of section 20 apply to cases of suspensions of licenses under section 3 of the financial responsibility act or refusals thereunder to renew or issue new licenses? The trial court answered "No." Plaintiff points to the fact that section 20, by its terms, makes the appeal available whether the suspension be under the provisions of the act of which that section is a part or under "any other law of this State." These italicized words did not appear in section 20 as originally adopted in 1931, but were added by the amendment embraced in PA 1933, No 196, adopted in the same session and approved by the governor on the same date as the financial responsibility act. Plaintiff urges that a legislative intent is disclosed to make the appeal provisions of section 20 applicable to cases of suspensions under the financial responsibility act. In this connection plaintiff cites In re Probasco, 269 Mich 453. In that case this Court held that there was no conflict between the mandatory revocation provisions of section 18 of said Act No 91 and the appeal provisions of section 20 of the same act. The fact was stressed that this act was, with slight changes, the uniform operators' and chauffeurs' license act adopted in a number of States, but that, as adopted in the other States, *112 the appeal provisions of section 20 were expressly made inapplicable to cases of mandatory revocations while the Michigan legislature omitted that exception from its act. Also stressed was the fact that to the prohibition contained in section 21, as originally enacted in 1931, against granting a new license to a person whose former license had been revoked, for a period of one year thereafter, was added by the 1933 amendment the words "except as provided by section 20 of this act." These two facts, so stressed in our opinion, we deemed expressive of a legislative intent to make the appeal provisions of section 20 applicable to mandatory revocations under section 18 and an intent that for the violations enumerated in section 18 suspensions of licenses by the secretary of State should be mandatory, but subject to a right of review in the courts. There is nothing in the financial responsibility act to indicate a like legislative intent. Every intendment of the act is to the contrary. After providing for the suspension, section 3 of the financial responsibility act provides in part:
"Such operator's license, chauffeur's license, and registration certificates shall remain so suspended and shall not be renewed, nor shall any such license be issued to such person nor shall any motor vehicle be thereafter registered in the name of such person while any such judgment remains unstayed, unsatisfied and subsisting nor until every such judgment is satisfied or discharged, except by a discharge in bankruptcy, and until the said person gives proof of his ability to respond in damages as required in section 2 of this act, for future accidents."
It is significant that this language is followed by no such exception as was added to the comparable provisions of section 21 of said Act No 91. The quoted language is clearly in conflict with the idea of an appeal to the courts. However, section 20 of *113 said Act No 91 makes an appeal available whether the suspension be under that act or "any other law of this State." How shall such apparent conflict be resolved?
Statutes in pari materia should be construed together, particularly when, as here, they were passed or re-enacted in the same legislative session and approved by the governor on the same day. Nevertheless, as said in Heims v. School District No. 6 of Davison Township, 253 Mich 248:
"It is a rule of statutory construction 
"`that where there are two acts or provisions, one of which is special and particular, and certainly includes the matter in question, and the other general, which, if standing alone, would include the same matter and thus conflict with the special act or provision, the special must be taken as intended to constitute an exception to the general act or provision, especially when such general and special acts or provisions are contemporaneous, as the legislature are not presumed to have intended a conflict.' Crane v. Reeder, 22 Mich 322, 334; Woodworth v. City of Kalamazoo, 135 Mich 233, 237; Edwards v. Auditor General, 161 Mich 639."
The financial responsibility act is a special one applicable to a particular situation. As such, it must be deemed to constitute an exception to the general appeal provisions of PA 1931, No 91, § 20, as amended.
Although it appears from the record that even if plaintiff's 3-year operator's license had not been suspended it would have been expired at the time his petition herein was filed, nevertheless, the case is not on that account regarded as moot inasmuch as plaintiff's reliance is placed on said section 20, which permits circuit court hearings not only in cases of suspensions, but also of denials of new licenses, and in view of the fact that section 3 of the financial *114 responsibility act provides that when licenses are suspended under its terms they shall not be renewed nor new licenses granted to the licensees involved so long as the judgment in question remains unsatisfied.
We are not unmindful that the financial responsibility act and the operators' and chauffeurs' licenses act, hereinbefore considered, are both repealed and superseded by PA 1949, No 300. However, plaintiff's license was suspended in 1946, his petition herein filed December 28, 1948, the trial court's order filed on May 5, 1949, and appeal here allowed on June 29, 1949. Act No 300 did not become effective until September 23, 1949. Section 922 of the act (CL 1948, § 257.922 [Stat Ann 1949 Cum Supp § 9.2622]) reads as follows:
"No action or proceeding commenced before this code takes effect, and no right accrued, is affected by the provisions of this code, but all procedure thereafter taken therein shall conform to the provisions of this code so far as possible."
Presented for our consideration in this case is a question of what rights had accrued and of the propriety and legal effect of action taken and proceedings commenced before the effective date of the act, not of what procedure is applicable after the effective date of the act. Hence, Act No 300 has no application to this case.
Other questions raised by plaintiff, but not discussed in argument in his brief are not considered.
Writ denied, without costs, a question of statutory construction being involved.
BOYLES, C.J., and REID, NORTH, BUTZEL, CARR, BUSHNELL, and SHARPE, JJ., concurred.
NOTES
[*]  PA 1933, No 203, as amended (CL 1948, § 256.251 et seq. [Stat Ann § 9.1541 et seq.]).